DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose An on-vehicle radar system, comprising:
a phased array antenna including a plurality of transmit antennas, and a corresponding plurality of transmitters, wherein each of the transmitters is in communication with a respective one of the transmit antennas; and
a transmitter controller, operatively connected to each of the plurality of transmitters, the transmitter controller including an instruction set, the instruction set executable to generate a plurality of Non-Linear Frequency Modulated (NLFM) radar signals corresponding to individual ones of the plurality of transmitters;
wherein each of the NLFM radar signals generated for a respective one of the transmit antennas is determined based upon a desired beam steering angle for the NLFM radar signal and a position of the respective one of the transmit antennas of the phased array antenna.

The closest prior art is found to be:
Takahashi (US 2019/0064336) which discloses a pulse compression radar in which one embodiment uses NLFM waveforms.  There is no disclosure about generating plural waveforms for respective transmitters in a phased array mounted on a vehicle.  


This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER M BYTHROW/Primary Examiner, Art Unit 3648